      Case 1:16-cv-06728-CM-SDA Document 254 Filed 06/16/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK




IN RE SIGNET JEWELERS LIMITED                     Civil Action No. 1:16-cv-06728-CM-SDA
SECURITIES LITIGATION




 NOTICE OF LEAD PLAINTIFF’S MOTION FOR FINAL APPROVAL OF CLASS
          ACTION SETTLEMENT AND PLAN OF ALLOCATION

TO:    All Counsel of Record

       PLEASE TAKE NOTICE that in accordance with Federal Rule of Civil Procedure 23(e)

and this Court’s Order Preliminarily Approving Settlement and Authorizing Dissemination of

Notice of Settlement entered April 14, 2020, Lead Plaintiff Public Employees’ Retirement

System of Mississippi (“Lead Plaintiff”), on behalf of itself and the Class, will and does hereby

move this Court, before Chief Judge Colleen McMahon, on July 21, 2020 at 4:00 p.m., for entry

of a Judgment approving the Settlement as fair, reasonable, and adequate and for entry of an

Order approving the proposed Plan of Allocation as fair, reasonable, and adequate. This motion

is based on (a) the Declaration of John Rizio-Hamilton in Support of (I) Lead Plaintiff’s Motion

for Final Approval of Class Action Settlement and Plan of Allocation and (II) Lead Counsel’s

Motion for an Award of Attorneys’ Fees and Litigation Expenses; (b) the Memorandum of Law

in Support of Lead Plaintiff’s Motion for Final Approval of Class Action Settlement and Plan of

Allocation; and (c) all other papers and proceedings herein. A proposed Judgment and an Order
      Case 1:16-cv-06728-CM-SDA Document 254 Filed 06/16/20 Page 2 of 2



granting the requested relief will be submitted with Lead Plaintiff’s reply papers after the June

30, 2020 deadline for objecting to the Settlement and requesting exclusion from the Class have

passed.

Dated: June 16, 2020                                Respectfully submitted,

                                                    BERNSTEIN LITOWITZ BERGER
                                                     & GROSSMANN LLP

                                                    /s/ John Rizio-Hamilton

                                                    John Rizio-Hamilton
                                                    Rebecca E. Boon
                                                    1251 Avenue of the Americas
                                                    New York, NY 10020
                                                    Telephone: (212) 554-1400
                                                    Facsimile: (212) 554-1444
                                                    johnr@blbglaw.com
                                                    Rebecca.Boon@blbglaw.com

                                                    Lead Counsel for Lead Plaintiff the Public
                                                    Employees’ Retirement System of
                                                    Mississippi and the Class

                                                    GADOW TYLER, PLLC
                                                    Jason M. Kirschberg
                                                    511 E. Pearl St.
                                                    Jackson, MS 39201
                                                    Telephone: (601) 355-0654
                                                    Facsimile: (601) 510-9667
                                                    Email: jason@gadowtyler.com

                                                    Additional Counsel for Lead Plaintiff Public
                                                    Employees’ Retirement System of
                                                    Mississippi




                                               2
